Citation Nr: 0809535	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In the rating decision, the RO denied 
service connection for PTSD.  The veteran's disagreement with 
this denial of service connection led to this appeal.  

The veteran filed a claim for service connection for PTSD in 
September 2004. The Board notes, however, that the claims 
file includes a letter received from the veteran in October 
1988 that noted that he wanted to "reopen" his claim for 
service connection for PTSD and also indicated that he had a 
PTSD disability "rated as 30 percent disabling".  Review of 
the claims file indicates that the veteran had not previously 
been denied a claim of service connection for PTSD and there 
is no indication that he had a PTSD disability rated as 30 
percent disabling.  At that time, the combined rating for the 
veteran's service-connected disabilities was 30 percent.  
As there is no evidence of record that the RO had previously 
denied the claim for service connection for PTSD prior to the 
February 2005 rating decision on appeal, the Board finds that 
the claim on appeal is an original claim for service 
connection.

The veteran was scheduled for a Board hearing to be held in 
January 2007.  On the day of the scheduled hearing, the RO 
received a statement that the veteran was withdrawing the 
hearing request.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The veteran engaged in combat and sustained significant 
shell fragment wounds.

2.  The psychiatric evidence is in relative equipoise as to 
whether the veteran meets the diagnostic criteria for PTSD 
and whether there is competent evidence of a nexus between 
the veteran's PTSD and his combat experiences. 
CONCLUSION OF LAW

Service connection for claimed PTSD is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
regard to this appeal.   

Law and Regulations

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran filed a claim for service connection for PTSD in 
September 2004.  Service medical records do not indicate that 
the veteran sought treatment for any psychiatric disability 
during service.  The veteran is service connected for 
residuals of multiple shell fragment wounds.

Review of the veteran's DD Form 214 reveals that the veteran 
received a CIB and Purple Heart.  

Records in the claims file prior to the filing of the claim 
include a November 2003 VA medical record that notes that the 
veteran denied having nightmares and flashbacks.  The veteran 
did report some anger issues.  The clinician completing the 
record questioned whether the veteran had a personality 
disorder. 

With the September 2004 claim, the veteran submitted an 
intake evaluation that was completed as part of VA Outreach 
Counseling Services.  The document is not dated but notes 
that the "dates of assessment" occurred between July 2004 
and August 2004.  The psychologist reviewed the veteran's 
social, employment and military history.  She found that the 
veteran had indications of marked startle reaction, 
hypervigilance and intrusive memories of combat exposure.  
The psychologist found that the veteran was exhibiting signs 
of delayed onset PTSD, and noted that there appeared to be a 
history of many sub-clinical features which manifested in the 
early 1980s. Subsequently, the veteran has submitted 
"progress reports" from this psychologist.  These records 
note the veteran's treatment for PTSD.  

The veteran underwent a VA psychiatric examination in 
December 2004.  The examiner noted review of the claims file.  
The examiner indicated knowledge of the treatment the veteran 
had been receiving by the psychologist and her finding that 
the veteran had PTSD.  The psychiatrist reported the 
veteran's social, employment and military history.  The 
examiner documented that the veteran discussed his combat 
experiences with great pride and stated that these 
experiences had been a confidence builder.  The veteran 
stated that he did not have remorse or guilty feelings 
concerning any of his combat experiences.  He did report some 
remorse, however, for losing soldiers from his unit.  The 
psychiatrist found that the veteran had a high level of 
traumatic stress exposure during service and events that 
involved a risk of death to himself and others.  The veteran, 
however, did not talk about his response at the time being of 
intense fear, helplessness, or horror.  The examiner found 
that the veteran did not meet the criteria for the diagnosis 
of PTSD but added that the veteran did endorse other symptoms 
of PTSD.  Relevant diagnoses were dysthymia and antisocial 
personality disorder, stemming from conduct disorder as an 
adolescent.

The veteran submitted a January 2007 letter from the 
psychologist who conducted the intake evaluation.  She 
reported that the veteran was exhibiting behavioral 
characteristics diagnostic of PTSD with delayed onset and 
dysthymia.  She acknowledged that the veteran had been denied 
service connection for PTSD and noted that this was "most 
unusual given ample proof of his combat exposure and prima 
facto evidence of psychosocial stressors."

The veteran was afforded an additional VA psychiatric 
examination in May 2007.  This examination was performed by a 
different examiner than the clinician who performed the 
December 2004 examination.  The examiner noted review of the 
claims file and interviewed the veteran.  The veteran 
reported that he had "bad dreams" every two to three 
months.  The examiner reported that these bad dreams were not 
about anything in particular, just unpleasant.  The veteran 
also reported that he always thinks about his Vietnam 
service, but did not report any specific memories.  Rather, 
the veteran had the general thought that he could have been 
"better over there."  The examiner found that the veteran's 
manner throughout the examiner was somewhat depressed and 
that his symptoms seemed to be mild to moderate in severity.  
The veteran reported that he was in a down or angry mood 
almost all of the time.  Relevant diagnosis was dysthymic 
disorder.  The examiner opined that while the veteran did 
have severe related difficulties, he did not have PTSD.  

Analysis

The record indicates that the veteran engaged in combat and 
his lay statements, while somewhat inconsistent, establish an 
in-service stressor related to his combat duty.  In addition 
the receipt of a Combat Infantry Badge, he was also awarded a 
Purple Heart for sustaining significant shell fragment 
wounds.  The questions that remain are whether he has a 
current diagnosis of PTSD and, if so, whether such is linked 
to his combat experiences.
 
In the two VA examination outlined above, two different 
psychiatrists interviewed the veteran and reviewed the claims 
file.  Both examiners found that the veteran symptoms did not 
meet all of the criteria for a diagnosis of PTSD.  However, 
both psychiatrists suggested that the veteran had traits of 
PTSD.  Upon the December 2004 examination, the psychiatrist 
added that the veteran did endorse other symptoms of PTSD.  
(Emphasis added.)  Following the most recent psychiatric 
examination in May 2007, the psychiatrist opined that, while 
the veteran did not have PTSD, he did have severe related 
difficulties.  (Emphasis added.)  The only other assessment 
supports a diagnosis of PTSD.  In a strongly worded 
statement, a treating psychologist wrote in January 2007 that 
the veteran was exhibiting behavioral characteristics that 
were diagnostic of PTSD with delayed onset and that the 
denial of service connection for PTSD was most unusual given 
ample proof of his combat exposure and prima facto evidence 
of psychosocial stressors.  (Emphasis added.)

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board further notes 
that greater weight may be placed on one clinician's opinion 
than another clinician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The Board accords 
significant weight to the veteran's treating psychologist's 
statement on the basis that it was unequivocal in nature, 
which, when coupled with the suggestion in the other two 
opinions that the veteran is having some symptoms of PTSD, 
places the evidence in relative equipoise as to whether the 
veteran meets the diagnostic criteria for PTSD and whether 
there is competent evidence of a nexus between the veteran's 
PTSD and his combat experiences.  With application of the 
doctrine of reasonable doubt, service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


